DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 09/07/22.
The reply filed 09/07/22 affects the application 17/080,362 as follows:
1.     Claims 1, 9, 10, 13 have been amended. Claims 4, 5, 8, 11, 16-23 have been canceled. New claims 24-39 have been added. It should be noted that claim 4 has been canceled but is incorrectly indexed as being currently amended. Appropriate correction is required. Furthermore, Applicant’s arguments and declaration filed 09/07/22 are convincing and have overcome the prior art rejection made under 35 U.S.C. 103(a) in the office action mailed 03/08/22. Consequently, this rejection is withdrawn. Also, the obviousness-type double patenting rejection made over claims 1-23 of U.S. Patent No. 10,632,141 B2 has been modified as necessitated by Applicant’s amendments. Applicant Claims 1-3, 6, 7, 9, 10, 12, 24-39, the invention of Group I is prosecuted by the examiner.  Claims 13-15 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-3, 6, 7, 9, 10, 12-15, 24-39 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6, 7, 9, 10, 12, 24-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,632,141 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,632,141 B2 are drawn to a composition comprising maltosyl-isomaltooligosaccharides with a mass average molecular weight distribution of about 730 to 900 daltons, and where at least 60% of the maltosyl-isomaltooligosaccharides have at least 75% .alpha.-(1,6) linkages, and wherein at least 40% of the maltosyl-isomaltooligosaccharides in the composition have a degree of polymerization (DP) of 5 or more.  The claims of the instant application are drawn to a composition comprising maltosy!-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 730 to 900 daltons, wherein at least 40% of the maltosyl-isomaltooligosaccharides in the composition have a degree of polymerization (DP) of 4 or more. Thus, the instant claims 1-3, 6, 7, 9, 10, 12, 24-39 are seen to be anticipated by the claims 1-23 of U.S. Patent No. 10,632,141 B2.
Response to Arguments
Applicant's arguments and declaration with respect to the prior art rejection made under 35 U.S.C. 103(a) of the claims in the office action mailed 03/08/22 have been considered and are found convincing.  Also, Applicant's amendments to the claims have not overcome the obviousness-type double patenting rejection as set forth above. Furthermore, it should be noted that as indicated by Applicant, no terminal disclaimer in response to the obviousness-type double patenting rejection has been presented by Applicant. Consequently, the said double patenting rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623